Title: From Thomas Jefferson to St. George Tucker, 13 October 1808
From: Jefferson, Thomas
To: Tucker, St. George


                  
                     Dear Sir
                     
                     Washington Oct. 13. 08.
                  
                  Your letter of Oct. 5. and one of Sep. 30. from mrs Page on the same subject, came both to my hands on the 8th. not knowing the situation in which this might find mr or mrs Page I have thought it best to address it to you with a commission for mr Harrison inclosed. I would wish you to say to mr Taylor that I am justly sensible of his honorable proposition in behalf of my friend, and that in making out the commission for mr Harrison I have been influenced by no considerations which derogate from his personal merit. his offer alone establishes that in my estimation, which never consulted party opinions in fixing the value of an honest man. of this no evidence should ever be wanting on my part. be so good as to have the commission delivered & to accept the assurances of my esteem & respect.
                  
                     Th: Jefferson
                     
                  
               